In re Louisiana State of et al.; Louisiana State University Health Sciences Center; Shobeiri, Abas Dr.; Medical Center of Louisiana at New Orleans; Louisiana State University Medical Center at New Orleans; Louisiana State University & Agricultural & Mechanical College; University Hospital Campus; Meadors, Bernadette Dr.; Javate, Emanuel Dr.; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. I, No. 2001-3591; to the Court of Appeal, Fourth Circuit, No. 2004-CA-0805.
Granted.